Citation Nr: 0522046	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  01-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.

(The issues of entitlement to waiver of recovery of an 
overpayment of VA pension benefits in the amount of 
$20,147.00, to include the issue of whether the overpayment 
was properly created and assessed against the appellant, will 
be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In May 2005, the veteran attended a Video Conference hearing 
at the RO before the undersigned Veterans Law Judge in 
Washington, D.C.  The hearing transcript is on file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder, identified as bipolar 
disorder.  In support of this claim, he has submitted a VA 
outpatient treatment record, dated in April 2003, which 
includes the conclusion that it is more likely than not that 
the behavioral disturbance seen in the army was the early 
manifestation of his current mood disorder.  The Board 
observes that this conclusion is not based on a review of the 
veteran's complete medical history and is, thus, inadequate 
for rating purposes.  

In this regard, it is noted that the Court in Green stated 
that the fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Moreover, under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5100 et 
seq.; 38 C.F.R. § 3.159, the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  

In addition, it is noted that the claims file includes 
evidence to reflect that the veteran has been in receipt of 
Social Security disability benefits from the Social Security 
Administration.  However, there is no evidence to suggest 
that an attempt has been made to obtain the medical evidence 
upon which the Social Security decision was based.  In this 
regard, the Court has indicated that medical records upon 
which an award of Social Security Disability benefits has 
been predicated are relevant to VA claims for service 
connection and an increased rating.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  The RO must attempt to obtain these 
records.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric complaints since his 
separation from service in 1968.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.  The attempts to 
obtain such records and any responses to 
such attempts should be documented in the 
claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning this claim.

3.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
board certified psychiatrist, if 
available, to determine the nature and 
etiology of any current psychiatric 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination of 
the veteran.  The examiner is requested 
to offer an opinion with supporting 
analysis as to the following:  

a)  Is it at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any current psychiatric 
disorder is related to the veteran's 
period of military service.  

b)  If it is determined that a 
psychiatric disorder existed prior to 
enlistment, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that the pre-
existing disorder was aggravated (a 
chronic worsening of the underlying 
condition versus temporary flare-ups of 
symptoms) as a result of disease or 
injury sustained during service and if 
so, whether such increase in severity was 
beyond the natural progress of the 
disease.  

A complete rationale for all opinions 
expressed should be provided.  The 
examination report should specifically 
reflect consideration of the VA 
outpatient treatment report dated in 
April 2003.  If the examiner is unable to 
provide the requested opinions without 
resorting to speculation, it should be so 
stated.

4.  After completion of the above, and 
any additional development deemed 
necessary, the RO should review the issue 
on appeal, with consideration of all 
applicable laws and regulations.  If the 
issue on appeal remains denied, the 
appellant and his attorney should be 
furnished with an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




